Case 1:20-cv-00911-SKC Document 33 Filed 08/21/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-00911-WJM-SKC

TIN GIANT, LLC, and ROBERT WYATT,

               Plaintiffs,

       v.

ATARI VCS, LLC f/k/a, “ATARI GAMEBOX, LLC”

               Defendant.

______________________________________________________________________________

                         MOTION FOR CONTINUANCE
______________________________________________________________________________


       COMES NOW, Denver Edwards, respectfully moves this Court to continue the Scheduling

Conference currently set for September 10, 2020 to September 17, 2020, as I will be traveling on

that date for my wedding. Plaintiffs’ attorneys have been notified of this request and have raised

no objection to a continuance until September 17, 2020. This Court previously granted the parties

an extension of the Scheduling Conferences on July 8, 2020 and August 13, 2020.



                                             Respectfully submitted,

                                              s/ Denver G. Edwards
                                             Denver G. Edwards
                                             BRADFORD EDWARDS &VARLACK LLP
                                             12 East 49th Street, 11th Floor
                                             New York, New York 10017
                                             Telephone: 201.306.1090
                                             E-mail: dedwards@bradfordedwards.com

                                             Attorney for Defendant Atari VCS, LLC
Case 1:20-cv-00911-SKC Document 33 Filed 08/21/20 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that, on August 21, 2020, a copy of the foregoing has been mailed

via electronic mail to:

Theodore E Laszlo, Jr. (#36234)
Michael J. Laszlo (#38206)
2595 Canyon Blvd. Suite 210
Boulder, CO 80302
(303) 926-0410 (phone)
Email: tlaszlo@laszlolaw.com
mlaszlo@laszlolaw.com

Attorneys for Plaintiffs


                                          s/ Denver G. Edwards
                                         Denver G. Edwards
                                         BRADFORD EDWARDS &VARLACK LLP
                                         12 East 49th Street, 11th Floor
                                         New York, New York 10017
                                         Telephone: 201.306.1090
                                         E-mail: dedwards@bradfordedwards.com

                                         Attorney for Defendant Atari VCS, LLC
